DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they have poor line quality and thus do not meet the standards of 37 CFR 1.84(L).  The drawings likely contain grayscale elements, which cause image degradation in the USPTO electronic filing system.  The drawings must be entirely bi-tonal, containing only black or white color values.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 6, a “radio frequency (RF) transceiver” and “a RF transmitter” are recited.  However, a transceiver combines a transmitter and receiver, thus it is unclear why an additional RF transmitter is recited.  Element 122 in Fig. 2 is described as a “transceiver,” yet it only has a receiving antenna and not a transmitter.  Thus the claim and the corresponding specification section are unclear.
Claims 7 and 8 are rejected based on their dependence upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 9-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Self et al. (US 2007/0012483, hereinafter ‘483) in view of Hallundbaek (US 2013/0228375, hereinafter ‘375).
With regard to claims 1 and 16, ‘483 discloses a wireless data telemetry system for use in a drilling system, the drilling system comprising a drill head (18) and a drill string (16) comprised of a plurality of drill rods (paragraph 0028, “the drill string 16 may…comprise the assembly of a plurality of pipe sections”), the wireless data telemetry system comprising:
a drill head wireless transmitter (26) configured to be incorporated in the drill head of the drilling system (see Fig. 5, which shows transmitter 26 within the drill head), the drill head wireless transmitter configured to generate one or more data signals based on an operation of the drill head (paragraph 0051, “additional sensors may also be included within beacons 26 and 28. Sensors for orientation determination may comprise a variety of devices, including: inclinometers, accelerometers, and gyroscopes. This information is attached onto the respective signals transmitted by the beacons 26 and 28”).
‘483 fails to disclose at least one data link transceiver wirelessly coupled to at least one of the drill head wireless transmitter or another data link transceiver, the drill head wireless transmitter and the at least one data link transceiver configured to be physically coupled within the drill string and spaced apart from one another via one or more intervening drill rods, the drill head wireless transmitter and the at least one data link transceiver together configured to wirelessly communicate the one or more data signals beyond the drill head wireless transmitter along at least a portion of the drill string.
‘375 discloses a directional drilling system that is provided with a data link transceiver (14).  This data link transceiver is physically separated from logging units (9), and wirelessly communicates with the data logging units and also with the surface (paragraphs 0059 and 0061).  The data link transceiver (14) communicates along the drill string wirelessly with other data link transceiver units (paragraph 0060, “intermediate transmitter/receiver devices may be arranged between the communication pack 14 and the well head as intermediate communication stations if data are to be communicated over long distances”).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified ‘483 by providing the data link transceiver (14) and the additional repeater units of ‘735 between the beacons 26/28 of ‘483 and the drilling machine 20 of ‘483, in order to provide a redundant means of communication with the surface in the event of the failure of the “walk-over” unit of ‘483.
With regard to claims 4 and 19, ‘483 in view of ‘375 teaches that the at least one given data link transceiver (i.e. 14 of ‘375) is configured to communicate with at least one of a walk-over locator, a drilling rig (20 of ‘483), or a drilling display of the drilling system.
With regard to claim 5, ‘483 in view of ‘375 teaches that each data link transceiver (14 of ‘375) includes a transmission antenna (paragraph 0027 of ‘375).
‘483 in view of ‘375 fails to teach that the transmission antenna is configured to transmit a radio-frequency signal at least 100 meters through the ground.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified ‘483 in view of ‘375 such that the antenna was configured to transmit an RF signal at least 100 meters through the ground, as a matter of routine optimization depending on the demands of the particular worksite.
With regard to claim 9, ‘483 in view of ‘375 fails to teach that the drill head wireless transmitter and the at least one data link transceiver together are configured to facilitate wireless transmission of the one or more data signals to a location along the drill string that is at least 150 meters away from the drill head wireless transmitter.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified ‘483 in view of ‘375 such that the data link and transmitter could together communicate with a location 150 meters away, as such a modification would have amounted to routine optimization of the system depending on the conditions of the work site.
With regard to claim 10, ‘483 in view of ‘375 discloses that the drill head wireless transmitter and the at least one data link transceiver are configured to communicate using a short-range wireless communication technology (note that the term “short-range” is relative).
With regard to claim 11, ‘483 in view of ‘375 discloses that each opposed end of a given data link transceiver is configured to be releasably coupled to a corresponding drill rod (the data link transceivers are positioned within drill rods and thus they are inherently releasably coupled).
With regard to claim 12, ‘483 in view of ‘375 fails to disclose the data link transceiver is configured with a sleep/awake mode to save energy.  However, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified ‘483 in view of ‘375 by providing a sleep/wake mode in order to save power.
With regard to claim 13, ‘483 in view of ‘375 discloses that the wireless telemetry system is configured as a signal repeater unit, facilitating one or more data signals to be at least one of repeated or boosted over a distance along the drill string (the data link transceivers of ‘375 are described as repeaters).
With regard to claim 14, ‘483, as modified by ‘375, discloses that the wireless telemetry system is configured to be used with at least one of a horizontal directional drilling (HDD) rig (20 of ‘483), a deep drilling rig, or a structural piling drilling rig.
With regard to claim 15, ‘483, as modified by ‘375, is “configured” to be retrofit with an existing drilling rig (the components which enable wireless communication are capable of being added to an existing rig, given that they are part of the drill string and not the rig itself).
With regard to claim 17, ‘483 discloses a horizontal directional drilling (HDD) rig (20), the HDD rig releasably coupled to the drill string.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘483 in view of ‘375 as applied to claim 5 above, and further in view of Burrafato et al. (US 2020/0056475, hereinafter ‘475).
With regard to claims 6-8, ‘483 in view of ‘375 fails to disclose the specific structure for the data link transceivers recited in these claims.
‘475 discloses data link transceivers (or “repeaters” shown in Figs. 6a-6c) having hollow encasements, RF transmitters and receivers (21, 22) having antennas (i.e. plates and coils), signal conditioning units (pp. 88-91), AD converters, and processors (i.e. “coding units”), and amplifying circuits (paragraphs 0088-0091).  Note that ‘475 inherently discloses a power supply, as the elements must be powered by some means in order to function.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified ‘483 in view of ‘375 by providing the data link units having the structure disclosed by ‘475, as such structures are well known for providing data communication up and down a drill string.

Allowable Subject Matter
Claims 2, 3, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676